                  Case 4:20-cr-00233-JST Document 1-1 Filed 06/17/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
 3
                                                                                     FILED
 4                                                                                    Jun 17 2020

                                                                                    SUSANY. SOONG
 5                                                                             CLERK, U.S. DISTRICT COURT
                                                                            NORTHERN DISTRICT OF CALIFORNIA
 6                                                                                      OAKLAND

 7
 8                                    UNITED STATES DISTRICT COURT

 9                                  NORTHERN DISTRICT OF CALIFORNIA

10                                            OAKLAND DIVISION
     UNITED STATES OF AMERICA,                               4:20-cr-00233-JST
11                                                     ) NO.
                                                       )
12           Plaintiff,                                ) VIOLATIONS: 18 U.S.C. § 1343 -Wire Fraud; 26
                                                       ) U.S.C. § 7206(1) -Making and Subscribing a False
13      V.                                               Tax Return; 18 U.S.C. § 2 -Aiding and Abetting;
14   FRANCIS ROBERT FRITZKY,                           ) OAKLAND VENUE
                                                       )
15           Defendant.                                )
                                                       )
16                                                     )
                                                       )
17                                                     )
     __________                               __       )
18

19                                             I N F O R M A TIO N

20 The United States Attorney charges:
21                                            Introductory Allegations
22           At all times relevant to this Information, unless otherwise indicated, and with all dates being

23   approximate and all date ranges both approximate and inclusive:
24           1.      From at least June 2016 through July 2019, FRANCIS ROBERT FRITZKY

25   ("FRITZKY") resided in Moraga, California.
26           2.      From at least June 23, 2016, to July 24, 2019, FRITZKY was the treasurer of the Moraga

27 Community Foundation (the "Foundation") in Moraga, California, and was also a board member on the

28 Foundation's board of directors.


     INFORMATION
                 Case 4:20-cr-00233-JST Document 1-1 Filed 06/17/20 Page 2 of 4




 I           3.       From June 2015 through July 2019, the Foundation was a tax exempt organization under

 2   26 U.S.C. $ 501(c)(3) and required to file annual Forms 990/990-EZ, Retum of Organization Exempt
 1
 J   From Income Tax, requiring the Foundation to set forth its beginning and ending tax year balances    of
 4   cash, savings, and investments.

 5           4.       According to the Foundation's bylaws, from June 2015 through July 2019,the

 6   Foundation's board members and officers were not entitled to compensation or a salary for their services

 7   as board members and/or officers.

 8           5.       According to the Foundation's bylaws, the Foundation's treasurer was responsible for,

 9   among other things, maintaining the Foundation's bank accounts and funds, and accounting for, and

l0 keeping records of, the Foundation's bank accounts, funds,      assets, and liabilities.

l1           6.       FRITZKY was a signatory on the Foundation's bank accounts at Union Bank and

t2   Mechanics Bank, and had access to the money contained within those bank accounts.

l3           7.       MedMatRx,LLC, is    a company in    which FRITZKY holds a majority ownership interest.

t4           8.       The Jeannette Fritzky Foundation was founded and was controlled by FRITZKY from its

15   formation through July 2019.

t6           9.       The Intemal Revenue Service is an agency of the United States within the U.S.

t7   Department of the Treasury and is responsible for enforcing and administering the United States tax

18   laws.

19                                                  The Scheme

20           10.      Beginning on June 23,2016, and continuing through July 24,2019, FRITZKY

21   knowingly, and with the intent to defraud, devised, intended to devise, participated in, and carried out   a

22   scheme and artifice to defraud as to a material matter, and to obtain money and property by means    of
23   materially false and fraudulent pretenses, representations, and promises.

24                                               Manner and Means

25           It was part of the scheme that:

26           1   l.   From June 23,2076, and continuing through Jdy 24,2019, FRITZKY, acting under his

27   authority as the Foundation's treasurer, made withdrawals, wires, transfers, and electronic payments of

28   more than $200,000 from the Foundation's bank accounts at Union Bank and Mechanics Bank to


     INFORMATION                                      2
                  Case 4:20-cr-00233-JST Document 1-1 Filed 06/17/20 Page 3 of 4




 1   himself, the Jeanette Fritzky Foundation, and MedMatRx, LLC. The unauthorized withdrawals

 2   FRITZKY made from the Foundation's bank accounts included the following:

 J                    a.   48 checks totaling $205,838.17 payable to MedMatRx, LLC;

 4                    b.   Four checks totaling $14,345.10 payable to FRITZKY directly;

 5                    c.   Ten checks totaling $37,188 payable to the Jeannette Fritzky Foundation.

 6          12.       MedMatRx,LLC did not provide services to the Foundation.

 7          13.       As part of his duties as the Foundation's treasurer, FRITZKY was required to submit

 8   financial and accounting reports to the Foundation's board of directors. On January 9,2079, to conceal

 9   his scheme to defraud the Foundation, FRITZKY provided a financial report that listed the beginning

10   and ending balances for two of the Foundation's funds as of December 2018. The two funds were

11   contained in the Foundation's bank account at Mechanics Bank. FRITZKY represented in the financial

t2   report that the ending balance for one of the Foundation's funds in December 2018 was more than

13   $108,000 and that the ending balance for the other fund was more than $37,000. The combined ending

t4   balances in December 2018 for both funds was actually less than $2,000.

15   COUNT ONE:            (18 U.S.C. $$ 1343, 2 - Wire Fraud and Aiding and Abetting)

16          14.       Paragraphs 1 through 13 are incorporated and realleged as if   fully   set forth here.

17          15.       On or about January 9,2079, in the Northern District of Califomia and elsewhere, the

18   defendant,

t9                                          FRANCIS ROBERT FRITZKY,

20   for the purpose of executing the scheme described above, knowingly caused to be transmitted by means

2t   of wire transmission in interstate commerce the writings, signs, signals, and sounds, specifically, an

22   email containing a December 2018 financial report from Fritzky's Microsoft email account through

23   interstate wire transmissions to the Foundation's board of directors' Google email account.

24          In violation of Title 18, United States Code, Sections 1343 and2.

25   COUNT TWO              (26 U.S.C. $$ 7206(1)   -   Making and Subscribing a False Tax Retum)

26           16.      Paragraphs 1 through 15 are incorporated and realleged as if   fully   set forth here

21

28


     INFORMATION                                           J
                 Case 4:20-cr-00233-JST Document 1-1 Filed 06/17/20 Page 4 of 4




 1          17    .   On November   13   , 2018, in the Northem District of California, and elsewhere, the

 2   defendant,

 3                                           FRANCIS ROBERT FRITZKY,

 4   did willfully make and subscribe a Form 990-EZ, Return of Organization Exempt From Income Tax, for

 5   the calendar year 2017 (the "2017 tax return), which was verified by a written declaration that it was

 6   made under the penalties of perjury, and which defendant FzuTZKY knew was not true and correct as to

 7   every material matter. The2017 tax retum, which was prepared, signed, and which FRITZKY caused to

 8   be prepared and signed, in the Northern District of Califomia and was filed with the Internal Revenue

 9   Service falsely reported on Part    II, Line 22, of the 2017 tax return that the Foundation's "Cash, savings,

10   and investments" at the end of the year was $111,275, whereas FRITZKY knew and believed the

11   Foundation's Cash, savings, and investments was less than $111,275.

t2          In violation of Title 26, United States Code, Section 7206(1).

l3   DATED: lune      16,2020                                DAVID L. ANDERSON
                                                             United States Attorney
t4

15
                                                                         o0/t
t6                                                           THO        MOORE
                                                             Assistant United States Attorney
t7

l8
19

20

2\

22

23

24

25

26

27

28


     INFORMATION                                         4
